Citation Nr: 0106386	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a shell fragment wound to the 
right leg.


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from May 1944 to 
December 1945.

In December 1956 the veteran was granted service connection 
for residuals of a shell fragment wound to the right leg.  A 
10 percent evaluation was assigned.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Manila, 
Philippines which increased the veteran's evaluation for his 
service-connected residuals of a shell fragment wound to the 
right leg from 10 percent to 20 percent disabling.  In July 
1999 the veteran filed a timely notice of disagreement.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2000).  The RO subsequently provided the 
veteran a statement of the case and notification of his 
appellate rights.  In November 1999 the veteran perfected his 
appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.28, 19.29(b), 19.30, 20.302 (2000).  

The veteran subsequently withdrew his request for a hearing 
before a member of the Board.  See 38 C.F.R. § 20.704(e) 
(2000).


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran's service-connected residuals of a shell fragment 
wound to the right leg are manifested by pain in the right 
knee and leg, with some limitation of motion;
a non-tender, non-adherent healed scar on the antero-medial 
aspect of the right knee; and a metallic foreign body 
imbedded in the proximal end of the right tibia. 



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a shell fragment wound to the right 
leg have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.14, 4.55, 4.56, 4.59, 4.71(a), 4.73, 
Diagnostic Code 5312 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
service-connected residuals of a shell fragment wound to the 
right leg, which is currently evaluated as 20 percent 
disabling.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

The schedular criteria for muscle injuries - in general

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329 (2000). 

The provisions of 38 C.F.R. § 4.55 provide that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  For rating purposes, 
the skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions: 6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand (diagnostic codes 
5307 through 5309); 3 muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic codes 
5319 through 5323).  38 C.F.R. § 4.55.

The provisions of § 4.56 provide that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  Id.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Id.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2000). 

Diagnostic Code 5312

The RO has assigned a 20 percent evaluation to the veteran's 
service-connected residuals of a shell fragment wound to the 
right leg under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5312 [Muscle Group XII].

Under 38 C.F.R. § 4.73, Diagnostic Code 5312 (2000), a 30 
percent evaluation is assigned for severe injuries to the 
muscles in Group XII; 20 percent is warranted for moderately 
severe injuries; 10 percent is warranted for moderate 
injuries; and slight injuries are rated as noncompensable.  
  
The schedular criteria for arthritis

Under 38 C.F.R. § 4.59, Diagnostic Code 5003 (2000) pain upon 
motion and facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints for any form of arthritis.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The schedular criteria for scars

Scars that are superficial and poorly nourished with repeated 
ulcerations warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2000).  

Scars that are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (2000).


Duty to assist/standard of review

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096-2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA, Pub. L. No. 
106-475, §  4, 114 Stat. 2096-2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); See also 38 C.F.R. 
§§ 3.102, 4.3 (2000).

Additional law, VA regulations and court decisions will be 
discussed where appropriate below.

Factual Background

In March 1945, while serving in a guerrilla organization 
recognized by the United States Army in the Philippines, the 
veteran suffered a gunshot wound to his right knee.  He was 
treated at an American hospital in Antipolo, Rizal where he 
presented as a slightly wounded, walking case with a 
laceration of and shell fragment in the lateral aspect of his 
right upper leg, which occurred in combat.  A discharge 
examination noted the veteran had a healed bullet wound on 
his right knee.  

The veteran filed a claim for service connection for a 
gunshot wound to his right leg in August 1956.  He was given 
a VA examination in September 1956, which concluded that 
there was a metallic foreign body imbedded in the proximal 
end of the right tibia.  The RO granted the veteran service 
connection for a shell fragment wound to the right knee and 
assigned a 10 percent disability.  

In April 1988 the veteran sought an increased evaluation.  He 
submitted the statement of a private physician that diagnosed 
him with rheumatoid arthritis of the knees, bilaterally.  
According to the doctor's notes the veteran only presented 
once, in March 1988.  The doctor further noted that he 
provided no treatment and that a record of the examination 
was to be sent to the VA.  The statement forwarded by the 
doctor included neither an examination record nor a basis for 
his diagnosis.  In May 1988 the RO denied the veteran's claim 
for an increased evaluation.  

A VA examination was conducted in November 1998.  The 
examiner noted that the veteran's claims folder was reviewed 
prior to the examination.  The veteran presented with 
complaints of pain in his right lower extremity associated 
with numbness.  He denied taking any medications for his 
pain, but instead applied and massaged the affected area with 
oil.  The veteran reported that the pain in his leg became 
more severe during cold weather and was generally 
precipitated by walking and climbing stairs, which thereby 
limited his daily activities.  It was noted that the veteran 
used a cane to walk.  According to the veteran, he could 
barely stand or walk during flare-ups; however, he denied any 
episodes of dislocation or recurrent subluxation.  
Inflammatory arthritis was not indicated.  

The physical examination of the veteran's joints revealed 
pain on both knees on flexion, but predominantly on the 
right.  Although the examiner noted that there was pain upon 
bending the right knee from 110 to 140 degrees and an 
inability to endure prolonged standing or walking, the 
veteran had full extension and was negative for edema and 
instability.  The examiner reviewed a x-ray taken in 
September 1986, which revealed a metallic foreign body 
imbedded in the proximal end of the right tibia.  

An examination of the muscles was positive for pain in the 
right knee on flexion associated with limitation of motion.  
The veteran was noted as having fair muscle strength in the 
right lower extremity with no indication of bone, joint, or 
nerve damage and no herniation.  The examiner indicated that 
the muscle group could move the joint through a useful range 
but with some limitation of motion due to pain.  

The examination also revealed a non-tender, non-adherent, 
healed scar measuring approximately 2-3 centimeters in 
diameter on the antero medial aspect of the right knee.    

On physical examination the veteran was negative for focal 
weakness, atrophy, sensory and neurologic deficit.  Although 
there was a slight limp when walking, the veteran was stable 
and his deep tendon reflexes were active and equal.  The 
veteran was diagnosed with a residual shell fragment wound of 
the right knee with a retained metallic foreign body.  

Analysis

Initial matters 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The record in this case reflects that 
the veteran has undergone a recent VA examination.  The 
veteran has not referred to any other evidence which is 
pertinent to his claim and which has not been obtained.  The 
Board believes that there is ample medical and other evidence 
of record to adjudicate this claim.  In addition, the veteran 
has been given ample opportunity to present evidence and 
argument in support of his claim.  Accordingly, the Board 
concludes that VA's statutory duty to assist the veteran in 
the development of his claim has been satisfied.

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria, which is to his 
advantage.  Karnas, 1 Vet. App. at 312; see also VAOPGCPREC 
3-2000 (2000).  The rating criteria for muscle group injuries 
were changed effective July 3, 1997.  See 38 C.F.R. §§ 4.55-
4.73 Diagnostic Codes 5301-5329; (38 C.F.R. §§ 4.47-4.54, 
4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments also clarify that these 
were not intended as substantive changes.  See 62 Fed.Reg. 
No. 106, 30235-30237.  Thus, the Board finds that, as to this 
case, 38 C.F.R. §§ 4.55, 4.56, 4.73 and applicable diagnostic 
codes have not undergone any substantive changes.

Discussion

(i.)  Rating under Diagnostic Code 5312

As discussed above, the RO assigned has assigned a 20 percent 
evaluation for the veteran's service-connected residuals of a 
shell fragment wound to the right leg under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5312 [Muscle Group XII].  
The statutory provisions relating to rating muscle injuries 
in general, as well as the provisions of Diagnostic Code 
5321, have been set out in detail above.

Under 38 C.F.R. § 4.73, Diagnostic Code 5312, a 30 percent 
evaluation is assigned for severe injuries to the proximal 
leg muscles.  A severe injury to the muscle as defined by 
38 C.F.R. § 4.56 is indicated by a through and through or 
deep penetrating wound with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
binding and scarring.  The recorded history would include 
extensive hospitalization for treatment of the wound, 
consistent complaints of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Additionally, 
there would also be objective findings of ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
the missile track; upon palpation, loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area.  
Muscles swell and harden abnormally in contraction and tests 
of strength, endurance, and coordination indicate severe 
impairment of function.  If present, further evidence of 
severe disability of muscles may include the following: x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones; 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of any entire muscle following simple 
piercing by a projectile.  

In this case there is no evidence in the service medical 
records or elsewhere that the veteran suffered a through and 
through or deep penetrating wound.  The record does not 
indicate nor does the veteran allege that his injury included 
either a shattered bone fracture or an open comminuted 
fracture.  Service medical records indicate that he presented 
as a "walking patient" with a "slight" laceration of and 
shell fragment in his right leg.  He was treated and released 
from the hospital.  Thus, contemporaneous medical records 
portray a relatively minor wound, evidently treated on an 
outpatient basis, with no evidence of a through and through 
or deep penetrating wound.   

Moreover, inasmuch as it appears the veteran went without 
treatment for up to 32 years, there is no recorded history of 
consistent complaints of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, or uncertainty of 
movement.  Neither the examination at the time of the injury 
nor the VA examinations in 1956 or 1998 indicate abnormal 
swelling or hardening of the muscles.  The 1986 x-ray, while 
noting a retained metallic fragment, did not reveal minute 
multiple scattered foreign bodies, which would indicate 
intermuscular trauma and explosive effect of the missile.  

Finally, there is no recent medical evidence of severe muscle 
injury, as is required by 38 C.F.R. § 4.56 (2000).  There is 
no mention in the medical records of residuals of muscle 
trauma.  Additionally, the 1998 VA examination specifically 
noted that there was no indication of atrophy.  There is no 
evidence of a ragged scar or scar adhesions; only a 2-3 cm 
non-adherent, non tender scar was identified by the November 
1998 VA examiner.  Neurological examination was negative.  
Although there was X-ray evidence of a retained shell 
fragment, there was no evidence of multiple scattered foreign 
bodies indicative of intermuscular trauma. 

In short, the evidence of record indicates that the veteran 
does not meet the criteria to warrant a 30 percent disability 
evaluation.  

(ii.)  Rating under other Diagnostic Codes

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds, for the reasons discussed below, that 
although the veteran's service-connected residuals of a shell 
fragment wound to the right leg could be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, or 5261, it is more 
appropriately evaluated under Diagnostic Code 5312.  

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is non-
compensable.  While the veteran complains of limitation of 
motion, the 1998 VA examination revealed that the veteran 
could bend his knee 110 degrees without pain.  Therefore, the 
application of Diagnostic Code 5260 would not result in the 
assignment of even a compensable evaluation.  

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is non-compensable.  As discussed 
above, the veteran complains of limitation of motion.  
However, the 1998 VA examination indicated that the veteran 
could fully extend his leg without pain.  Inasmuch as the 
veteran has full extension of his right leg, he would not be 
benefited by application of Diagnostic 5261.  

Arthritis is evaluated under Diagnostic Code 5003.  Pursuant 
to that code, arthritis, when established by x-ray evidence, 
is to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
is non-compensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

In essence, the Board concludes, based on the evidence, that 
there is no arthritis in the veteran's right leg.  

In 1988 the veteran submitted the statement of a private 
physician that diagnosed him with "rheumatoid" arthritis.  
The physician provided neither a medical basis for his 
conclusions nor x-ray evidence of arthritis, nor did he 
indicate knowledge of the veteran's medical history.  Neither 
the 1956 nor the 1998 VA examiners, who had knowledge of the 
history surrounding the veteran's combat injury and reviewed 
x-rays, made any findings of arthritis.  The 1998 X-ray 
report did not indicate that arthritis was present.  
Therefore, in the absence of X-ray evidence the Board finds 
that Diagnostic Code 5003 does not apply.  

The veteran was noted as having a healed, non-tender, non-
adherent scar on his right knee.  Superficial scars are rated 
under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805.  The 
maximum compensable rating under both is 10 percent 
disabling.  Inasmuch as the veteran is currently evaluated as 
20 percent disabled under 38 C.F.R. § 4.73, Diagnostic Code 
5312, it would not benefit him to be evaluated under 
Diagnostic Codes 7804 or 7805 where the maximum benefit he 
could receive is 10 percent.  

Neurological injuries are discussed under 38 C.F.R. § 4.124a.  
Although, the veteran complained of numbness of the right 
leg, there is no evidence of a neurological disability.  
Indeed, the 1998 VA examiner specifically indicated that 
there were no neurological findings.  Therefore, the Boards 
finds that 38 C.F.R. § 4.124a is not applicable.  

(iii.)  DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2000).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The 1998 VA examiner noted the veteran's complaints of pain 
and found that such only limited his range of motion from 110 
to 140 degrees.  For the reasons discussed above pertaining 
to the rating of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261, the Board finds that 
the veteran's pain does not limit his motion to a compensable 
degree.  Moreover, the November 1998 VA examination report 
specifically indicated that weakness or of the right leg was 
not present.

Accordingly, for the reasons stated above, the Board finds 
that an additional disability rating may not be assigned 
under 38 C.F.R. § 4.40, 4.45, and/or 4.59.

(iv.)  Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2000).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2000), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's symptoms include pain in the right knee and 
leg, with some limitation of motion; a non-tender, non-
adherent healed scar; and a metallic foreign body imbedded in 
the proximal end of the right tibia.  The veteran's current 
20 percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 
5312 contemplates each of these symptoms.  He does not allege 
any additional symptoms that would warrant the separate 
application any other Diagnostic Code.  The Board finds that 
the separate application of other Diagnostic Codes would be 
duplicative and overlapping.  Specifically, as discussed in 
detail above there is no evidence of arthritis or of any 
neurological disability.  Although a non-tender, non-adherent 
healed scar is present, as discussed above it includes no 
pathology which could be rated separately from Diagnostic 
Code 5312.     


Conclusion

In summary, a disability evaluation in excess of 20 percent 
is not warranted for the residuals of a shell fragment wound 
to the right leg for the reasons discussed above.  The 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation.  The benefit sought on appeal is 
denied.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the right leg is 
denied.  



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals

 

